Name: Council Implementing Regulation (EU) 2018/1117 of 10 August 2018 implementing Regulation (EU) No 401/2013 concerning restrictive measures in respect of Myanmar/Burma
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania;  European construction;  civil law
 Date Published: nan

 13.8.2018 EN Official Journal of the European Union L 204/9 COUNCIL IMPLEMENTING REGULATION (EU) 2018/1117 of 10 August 2018 implementing Regulation (EU) No 401/2013 concerning restrictive measures in respect of Myanmar/Burma THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Council Regulation (EU) No 401/2013 concerning restrictive measures in respect of Myanmar/Burma and repealing Regulation (EC) No 194/2008 (1), and in particular Article 4i thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 2 May 2013, the Council adopted Regulation (EU) No 401/2013. (2) On 25 June 2018, the Council adopted Implementing Regulation (EU) 2018/898 (2), which added seven persons to the list of natural and legal persons, entities and bodies subject to restrictive measures in Annex IV to Regulation (EU) No 401/2013. (3) Updated information has been received for several listings. (4) Annex IV to Regulation (EU) No 401/2013 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EU) No 401/2013 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 2018. For the Council The President G. BLÃ MEL (1) OJ L 121, 3.5.2013, p. 1. (2) Council Implementing Regulation (EU) 2018/898 of 25 June 2018 implementing Regulation (EU) No 401/2013 concerning restrictive measures in respect of Myanmar/Burma (OJ L 160 I, 25.6. 2018, p. 1). ANNEX Entries 1, 3, 4 and 5 in the list of persons and entities set out in Annex IV to Regulation (EU) No 401/2013 are replaced by the following entries: Name Identifying information Reasons Date of listing 1. Aung Kyaw Zaw Date of birth: 20 August 1961 Passport No: DM000826 Date of issue: 22 November 2011 Date of expiry: 21 November 2021 Military identification number: BC 17444 Lieutenant General Aung Kyaw Zaw was the Commander of the Bureau of Special Operations No. 3 of the Myanmar Armed Forces (Tatmadaw) from August 2015 to the end of 2017. The Bureau of Special Operations No. 3 oversaw the Western Command and, in that context, Lieutenant General Aung Kyaw Zaw is responsible for the atrocities and serious human rights violations committed against the Rohingya population in Rakhine State by the Western Command during that period. These include unlawful killings, sexual violence and the systematic burning of Rohingya houses and buildings. 25.6.2018 3. Than Oo Date of birth: 12 October 1973 Military identification number: BC 25723 Brigadier General Than Oo is the Commander of the 99th Light Infantry Division of the Myanmar Armed Forces (Tatmadaw). In that context, he is responsible for the atrocities and serious human rights violations committed against the Rohingya population in Rakhine State in the second half of 2017 by the 99th Light Infantry Division. These include unlawful killings, sexual violence and the systematic burning of Rohingya houses and buildings. 25.6.2018 4. Aung Aung Military identification number: BC 23750 Brigadier General Aung Aung is the Commander of the 33rd Light Infantry Division of the Myanmar Armed Forces (Tatmadaw). In that context, he is responsible for the atrocities and serious human rights violations committed against the Rohingya population in Rakhine State in the second half of 2017 by the 33rd Light Infantry Division. These include unlawful killings, sexual violence and the systematic burning of Rohingya houses and buildings. 25.6.2018 5. Khin Maung Soe Brigadier General Khin Maung Soe is the Commander of the Military Operation Command 15, also sometimes known as the 15th Light Infantry Division, of the Myanmar Armed Forces (Tatmadaw), under which Infantry Battalion No. 564 falls. In that context, he is responsible for the atrocities and serious human rights violations committed against the Rohingya population in Rakhine State in the second half of 2017 by the Military Operation Command 15, in particular by Infantry Battalion No. 564. These include unlawful killings, sexual violence and the systematic burning of Rohingya houses and buildings. 25.6.2018